10 Uii i• OF APPS t...
                                                                                                                J
                                                                                                    031111SM111I


                                                                                           20 Ili FEB - 4     AM 9: 19

                                                                                            STP-, OF VIASHNG' d 0';
                                                                                               TE

                                                                                            BY
                                                                                                         PTY




        IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                                         DIVISION II

In the-Matter of the Marriage of:


CHAD MITCHELL BURTON,


                                         Respondent,                                    No. 43997 -2 -II


          on                                                                      UNPUBLISHED OPINION


DEBORAH RENEE BURTON,


                                         Appellant.




          MAXA, J. —      Deborah Burton appeals a decree of dissolution, property distribution, and

parenting plan following the dissolution of her marriage to Chad Burton. She claims that the

trial   court erred   in ( 1)   not   hearing testimony      from     a psychologist who evaluated          the   parties, (   2)



not including a provision in the decree allowing her to regain primary custody of her children,

 3) making     one -sided       findings   of   fact   negative   to her, ( 4)   not entering judgment for her share of

the community property, ( 5) ordering                  maintenance      for only    six months, (   6) incorrectly

determining the separation date, and ( 7) not awarding attorney fees on the basis of need. We

disagree    and affirm.
No. 43997 -2 -II



                                                       FACTS


       The Burtons married on July 12, 1997. In March 2009 Chad' moved out of the family

home after a domestic violence incident. They had three children during their marriage, who

were ages 7, 9 and 12 at the time of trial. Deborah did not work outside the home during their

marriage. Chad was a partner in a financial planning firm, earning a net income of $10, 000 per
       2
month .     He also co -owned the firm' s business office building.

       In January 2010, Chad filed a dissolution petition. On February 19, 2010, the trial court

ordered the parties to have an evaluation to assess their mental health and their interaction with


the children. Jeffrey Foster, a family therapist, spent a year evaluating the Burton family and

concluded in his February 2011 report that Chad should have primary residential custody of the

children and that Deborah should undergo psychological and chemical dependency evaluations

and begin psychotherapy. He also recommended that Deborah' s time with the children be

professionally supervised for a minimum of 60 days.

           In May 2011, Landon Poppleton, a clinical and forensic psychologist, conducted a

bilateral custody evaluation of the Burton family. He described Chad and Deborah as engaged in

 situational couple violence ",      which he defined as " a pattern of domestic conflict resulting from

situations or arguments      between    partners   that   escalate on occasion   into   physical violence."   Ex. 1


 Poppleton)    at   2 ( emphasis   omitted).   Poppleton also expressed concern for the children because


of their exposure to and involvement in the parental conflict. He recommended that Deborah




  Because the parties in this case share the same last name, we refer to them by their first names.
We intend no disrespect.


2 Deborah argues, based on Chad' s 2011 income tax return, that Chad' s monthly income was
  19, 000. The trial    court accepted   Brad'   s$   10, 000 per month figure based on his 2012 income.


                                                            2
No. 43997 -2 -II



have primary residential custody. But in a follow - p evaluation to assess parental alienation and
                                                  u

domestic violence issues, Poppleton recommended that Chad have primary residential custody

and that Deborah get mental health treatment. He also recommended that Deborah could regain


primary residential custody if she learned to manage her emotions and reactivity and to stop

drawing the children into the conflict.

        At trial, Chad presented Foster as a witness, introduced Foster' s and Poppleton' s reports,


and testified on his own behalf. Deborah represented herself and testified on her own behalf, but


did not call any other witnesses.

        The trial court awarded Chad primary residential custody. It also awarded Deborah

 4, 500 per month for 38 months as a property award ( representing one -half of the value of

Chad' s business and office building) and $ 1, 000 per month for 6 months of maintenance

beginning in June 2012. The trial court did not award fees or costs to either party.

                                                 ANALYSIS


A.      STANDARD OF REVIEW


        Trial court decisions in dissolution proceedings will seldom be changed on appeal. In re

Marriage of Griffin, 114 Wash. 2d 772, 776, 791 P.2d 519 ( 1990).         We review such decisions for


manifest abuse of    discretion. In   re   Marriage of Cota, _   Wn.   App. _,   312 P.3d 695, 699


 2013). " `   A trial court abuses its discretion if its decision is manifestly unreasonable or based

on untenable grounds or untenable reasons.' "         In re Marriage ofMuhammad, 153 Wash. 2d 795,

803, 108 P.3d 779 ( 2005) (   quoting In re Marriage ofLittlefield, 133 Wash. 2d 39, 46 -47, 940 P.2d
1362 ( 1997)).




                                                       3
No. 43997 -2 -II


B.        EVALUATOR' S TESTIMONY AT TRIAL


          Deborah        argues   that the trial   court erred   in    not   allowing Poppleton to testify. She claims


that he was the more qualified witness and had worked extensively with the family, and that she

wanted       him to testify. She      argues   that the trial   court applied      two improper     rationales: (   1) the


trial court was too busy and (2) Deborah could not afford to pay Poppleton. She characterizes

the trial court' s decision as a " bait -and- switch" in that it first told her that she could call

Poppleton but then refused. Br. of Appellant at at 9 -10.


          However, the trial court never ruled that Poppleton could not testify. The trial court told

Deborah the first day of trial that if she wanted him to testify, she would have to get him to come

to   court.   RP 32. She      responded, "     That   would     be very easy to do." Report of Proceedings ( RP) at


32. That afternoon, Deborah asked the trial court if she could call Poppleton to testify the next


day.    The trial   court responded, "[        N] o, because I' ve got other things going on tomorrow. If you

call   Dr. Poppleton,      you would      probably have to pay Dr. Poppleton to             show     up.... [   H] e' d


probably       charge you    for that." RP at 155. After the trial court informed Deborah that Chad was


not    going to   call   Poppleton     and would     only rely    on    Poppleton'   s reports,   it told Deborah, " If you


want    to   bring in Dr.   Poppleton ...       then you' d have to contact him, probably you' d have to pay

him....       And   you'   d have to   get   him here."   RP at 190.


             In none of these interactions did the trial court refuse to hear testimony from Poppleton.

Instead, the trial court was explaining to Deborah, who was acting pro se, what she needed to do

if she wanted Poppleton' s testimony. Further, Deborah fails to identify what information

Poppleton would provide that was not available in his reports. The trial court did not refuse


Poppleton' s testimony and did not deny Deborah a fair trial.



                                                                  11
No. 43997 -2 -II



C.       PARENTING PLAN


         1.      Child Custody

         Deborah argues that the trial court erred in not including a provision in the parenting plan

that would allow her to regain primary custody of the children. She argues that both parent

evaluators made such a recommendation and the trial court indicated in its oral ruling that

custody might revert back to the wife under certain conditions, but that the trial court abused its

discretion in omitting it from the final parenting plan.

         The trial court has broad discretion in formulating a parenting plan. In re Marriage of

Katare, 175 Wash. 2d 23, 35, 283 P.3d 546 ( 2012). We will not reverse unless the decision is


manifestly unreasonable or based on untenable grounds or reasons. In re Marriage ofKovacs,
121 Wash. 2d 795, 801 &            n.   10, 854 P.2d 629 ( 1993).          The trial court' s primary concern in

establishing parenting plans is to serve the best interests of the children. RCW 26. 09.002.

         Here, the trial court followed the experts' recommendation, giving Chad primary

residential custody. The trial court had no obligation to adopt all of the evaluators'

recommendations and provide a pathway that would allow Deborah to regain primary custody.

See In   re    Custody   of Brown, 153 Wash. 2d 646, 655                   n. 5,   105 P.3d 991 ( 2005) ( trial court should


consider evaluator' s report           but is   not   bound   by   it). Further, a trial court is not required to include


oral rulings     in its final,   written order.       See DGHI Enters.            v.   Pac. Cities, Inc., 137 Wash. 2d 933,


944, 977 P.2d 1231 ( 1999). The trial court did not abuse its discretion.


          2.     Findings of Fact


          Deborah argues that the record does not support the trial court' s findings of fact under the


parenting plan and that this court should strike those findings as one -dimensional in favor of

Chad and against Deborah. She cites three findings as unsupported by the record and complains

                                                                    E
No. 43997 -2 -II


that the findings have an " unjudicial" tone. Br. of Appellant at 15. These findings are that

Deborah " sent thousands      of   texts   bashing   Mr. Burton," that Deborah' s fourth child' s father had


inappropriate behavior with clients, and that Deborah stole the babysitter' s cell phone to send


 ugly" text messages to Chad. Clerks Papers ( CP) at 21, 22.

        By limiting her argument to only these three findings, Deborah waives her challenge to

the remaining findings. Hollis        v.   Garwall, Inc., 137 Wash. 2d 683, 689 n.4, 974 P.2d 836 ( 1999).


And because those remaining findings support the trial court' s placement decision, we find no

error. We do note, however, that the record shows that Deborah sent innumerable text messages

to Chad ( "this   went on   for   now almost    three   years. ")   RP at 75. Foster described the number of .


messages as " voluminous."         Ex. 1 ( Foster) at 5. And there was evidence supporting portions of

those other two findings as well. More importantly, the remaining findings to which Deborah

did not object and the evaluators' recommendations support awarding primary residential

custody to Chad.

        To the extent Deborah seeks to have the findings struck because of her allegation that the

tone was inappropriate or the language was unprofessional, we deny her request. Even if we

agreed with her allegations, we know of no authority that would support having this court

remand for the' trial court to make its findings more "judicial."

D.      PROPERTY DISTRIBUTION


             Monetary Judgment

        Deborah argues that the trial court erred in failing to enter a judgment against Chad rather

than entering an order regarding community property. She claims that the division of property

should have included a promissory installment note and simply attaching an amortization

schedule to the decree was insufficiently enforceable. Chad argues that Deborah cannot make

                                                            0
No. 43997- 2- 11



this claim on appeal as she failed to make it below at trial or in her motion for reconsideration.

He also argues that the decree is indeed enforceable as nothing would prevent Deborah from

enforcing the decree in superior court.

          We agree with both of Chad' s propositions. Deborah neither sought a judgment at trial


nor sought one while represented by counsel on her motion for reconsideration. In re Marriage

of Studebaker, 36 Wn.             App.   815, 818, 677 P.2d 789 ( 1984). Further, the decree is enforceable.


See In   re    Marriage of Crossland, 49 Wn.           App. 874,      877, 746 P.2d 842 ( 1987) ( court of equity


has power to decree as well as to enforce that decree).

          2.         Maintenance


          Deborah argues that the trial court erred in its maintenance award in that it (1) considered

future property payments when determining future maintenance payments and ( 2) equated past

family support payments with past maintenance. Without citing authority, she argues that the

trial   court should       have   awarded $ 2000     to $ 4000 —or    even $ 8000 based on Chad' s higher income


  in maintenance for thirty months beginning after trial because " the rule of thumb for

                                                                      for every four                         Br. of
calculating. maintenance is one year             of maintenance                        years of marriage."




Appellant       at   17.   She further argues that the trial court improperly counted the property award as

maintenance when it should not have. See In re Marriage ofStenshoel, 72 Wash. App. 800, 805,

866 P.2d 635 ( 1993) (          court improperly included property distribution as income in determining

the child support obligation).


          In setting maintenance, the trial court reasoned:

           He was paying an average of a little over $ 2, 000 /month for maintenance, and my
           rationale       was    that he   should   pay   six more    months   at $   1, 000 a month and that

           would take care of any maintenance award.
                In addition to that, I again accept his proposal that he be paying $4, 500 until
           the asset' s paid off.


                                                               7
No. 43997 -2 -II




RP at 308. In its written findings, the trial court considered Deborah' s property payment in

explaining the amount and duration of maintenance:

          Although the wife did not make a specific request for maintenance or provide
       any specific testimony on that issue, she did provide a budget with stated
       expenses of $5, 470. 00. She claimed a desire to go back to school but provide[ d]
       no details as to when she will start, when she will finish, where she will go and
       the cost. Nevertheless, she was not employed at the time of the trial. The wife will
       be receiving the sum of $4, 500 per month for 38 months as a property award so
        an award of $1, 000 per month maintenance for a period of six months from June,
        2012 will provide her with sufficient funds for that period of time. Additionally,
       the husband did not request child support so she will not have to make a child
        support transfer payment.


             The wife did not present specific evidence about a desired education or
        training plan. Nevertheless she has been out of the work force for some time and
        will need some time to reintegrate herself into the work force and the court finds
        that   six   months     of   maintenance      at $   1, 000 per month should be sufficient,
        combined with         the $ 4, 500   per month she will receive       for 38   months.   When six
        months expires and        the $ 1,   000 terminates, she will still have 32 months left of the
           4, 500 per month payments.


CP at 16.


        Deborah argues that these findings demonstrate that the trial court improperly considered

her property payment as income. We disagree. We review a spousal maintenance award for an

abuse of    discretion.     In re Marriage ofLuckey, 73 Wash. App. 201, 209 -10, 868 P.2d 189 ( 1994).

The trial court sets the amount and duration of maintenance by applying the factors in RCW
                                                              3
26. 09. 090( 1) to determine if the     amount     is " just. ,,   Luckey, 73 Wash. App. at 209. The trial

court' s findings show that it thoroughly considered these statutory factors.




3 Those factors are:
      a) The financial resources of the party seeking maintenance, including separate or
    community property apportioned to him or her, and his or her ability to meet his or
    her needs independently, including the extent to which a provision for support of a
    child   living   with   the parry includes    a sum   for that party;
No. 43997 -2 -II



        Chad testified that he provided Deborah with $54, 641 between June 2011 and May 2012

 approximately $ 4, 900      per month).    Until January 2012, he had provided her $2, 000 per month

and paid for all bills other than her cell phone and groceries. Beginning in February 2012, he

paid her $4, 500 per month. Clearly, Chad paid more than the child support schedule in RCW

26. 19. 020   required at   that time ($ 2, 760).   The trial court acted within its discretion in considering

these past payments, at least those exceeding the child support schedule, to be maintenance.

        We also find no abuse of discretion in the amount of maintenance the trial court awarded


to Deborah. Chad assumed all community debt, took on complete financial responsibility for the

children, and had to make an equalizing payment of $4, 500 per month for 38 months. The trial

court' s intention, as noted in finding 2. 12, was to give Deborah enough time to start a career and

it deemed six months as sufficient. Finally, the trial court, in setting a maintenance amount, was

required to consider the " financial resources of the party seeking maintenance, including separate

or community property apportioned to him or her, and his or her ability to meet his or her needs

independently." RCW 26. 09. 090( 1)( a); In re Marriage of Crosetto, 82 Wash. App. 545, 559, 918
P.2d 954 ( 1996) ( trial   court can consider      property division   when   awarding   maintenance).   The




       b) The time necessary to acquire sufficient education or training to enable the party
    seeking maintenance to find employment appropriate to his or her skill, interests,
    style of life, and other attendant circumstances;
       c) The standard of living established during the marriage or domestic partnership;
       d) The duration of the marriage or domestic partnership;
       e) The age, physical and emotional condition, and financial obligations of the
     spouse or domestic partner seeking maintenance; and
       f) The ability of the spouse or domestic partner from whom maintenance is sought
    to meet his or her needs and financial obligations while meeting those of the spouse
    or domestic partner seeking maintenance.
     RCW 26. 09. 090.


                                                           0
No. 43997 -2 -II



trial court considered each of the statutory factors in setting the amount and duration of

maintenance. We find no error.


          3.    Separation Date


          Deborah argues that the trial court erred in finding that their separation date was March

12, 2009, and in suggesting to her that this date benefitted her. She claims that she and Chad

were not separated then because they continued to have sexual relations, had personal

possessions in each other' s residences, spent weekend vacations together, attended social events


together, and attempted reconciliation. Instead, she argues that they did not separate until

January 22, 2010, when Chad filed the petition for dissolution.

          The trial court determines the separation date based on the peculiar facts of each case. In

re   Marriage   ofNuss,   65 Wn.    App.   334, 344, 828 P.2d 627 ( 1992). " ` The test is whether the


parties by their conduct have exhibited a decision to renounce the community, with no intention

of ever   resuming the    marital   relationship.' "'   Nuss, 65 Wash. App. at 344 ( quoting Oil Heat Co. v.

Sweeney, 26 Wash. App. 351, 354, 613 P.2d 169 ( 1980)).

          The trial court found that the parties separated on March 12, 2009. We review this


finding of fact for substantial evidence. In re Marriage ofRockwell, 141 Wash. App. 235, 242,

170 P.3d 572 ( 2007).     March 12, 2009, was the day the police arrested Chad for domestic

violence and removed him from the home. It is undisputed that they were both having affairs.

Deborah' s began in August 2008 and she eventually had a child because of that relationship.

Chad' s affair began sometime after March 2009 and continued even through the period of


attempted reconciliation. And in December 2009, the parties had mutual restraining orders in

place. Substantial evidence supports the trial court' s finding of fact on the date of separation.



                                                          10
No. 43997 - -11
          2



E.     ATTORNEY FEES


             Superior Court Fees


       Deborah argues that the trial court erred in refusing her request for attorney fees below.

She argues that the trial court should have considered her inability to pay attorney fees and that

the $4, 500 monthly payment from Chad was only enough to cover her basic needs, not pay for

an attorney. She argues that since the $ 4, 500 was later counted as a property payment, she had

no income and thus clearly had the need. By contrast, she argues, Chad had a steady income,

outspent her four to one for representation, and had the ability to pay.

       The trial court explained to Deborah that she could request attorney fees. It also

discussed the amount of money she had borrowed from her father to pay her legal fees. Yet she

never made a formal request that the trial court award her fees. As such, we have nothing to

review. But we do note that the trial court would have acted within its discretion had it denied a


fee award in that it allocated all community debt to Chad, awarded Chad primary residential

custody of the children, required Chad to pay one -half his net income as an equalizing payment,

and did not require Deborah to pay child support.

        2.   Appeal Fees


        Deborah requests attorney fees on appeal because her monthly expenses are $ 4, 700 and

she has no income. Further, she cannot afford the fees for this appeal, needs to go back to


school, and needs to defend herself in a separate lawsuit Chad is pursuing against her.

        In determining whether to award attorney fees on appeal, we examine the arguable merit

of the issues raised and the parties' financial resources. Luckey, 73 Wash. App. 210. Having done

so, we deny her request.



                                                 11
No. 43997 -2 -II


        We affirm.


        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2. 06. 040, it is so ordered.




                                                    MAXA, J.
                                                                    S       1




We concur:




                                                  12